Sullivan, J. P., and Ross, J.,
dissent in a memorandum by Sullivan, J. P., as follows: I do not agree that, in deciding to impose the maximum sentence, the court erred in considering *182that if defendant "did not possess an illegal gun, a human life would not have been lost.” It is clear from the court’s statement that the victim’s death was an important factor in the sentencing determination, which is not to say that the court, in any way, in considering this factor, held defendant accountable for the underlying homicide. It merely shows that the court recognized that the gun which defendant illegally possessed was the instrumentality which caused a person’s death, that is, that the loss of life was the ultimate consequence of the crime of which defendant was convicted. Defendant admitted at trial that he fired the fatal shot; as noted by the majority, his defense was justification. Thus, while defendant is not criminally responsible for the victim’s death there is no dispute that it resulted from defendant’s conduct, which, to the extent he illegally possessed a gun, was criminal.
Thus, I would affirm the judgment in all respects.